Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 2, 7 and 12 stand cancelled. Claims 1, 3-6, 8-11 and 13-15 are currently amended. Claims 1, 3-6, 8-11 and 13-15 are pending.
Response to Arguments
Applicant’s arguments, see Remarks, filed March 7, 2022, with respect to claims 1 and 2 have been fully considered and are persuasive.  The 35 USC 102 of claims 2, 7 and 12 has been withdrawn. The allowable claim language is included in independent claims 1, 6 and 11. There are no further pending objections or rejections.  Accordingly, this application is in condition for allowance.
Allowable Subject Matter
Claims 1, 3-6, 8-11 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The innovation that makes claims 1, 6 and 11 allowable is “calculating, as a human body loss, a loss in the second human body information relative to the human body information specifying the posture of the person in the first sample image; and updating the image generation model based on the calculated loss.”
Likewise claims 3-5, 8-10, and 13-15 are allowed because they are dependents of claims 1, 6 and 11, respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661